AUSTIN.    TEXAS    78711


                       May 20, 1977




Honorable Robert E. Stewart             Opinion No. H-996
Commissioner
Department of Banking                   Re: Entitlement of Department
2601 North Lamar                        of Banking employees to be
Austin, Texas                           paid for accummulated sick
                                        leave on separation.

Dear Mr. Stewart:

     You ask whether employees of the Department of Banking
who resign are entitled to be paid for one-half of sick leave
accrued.   There is no general law providing that separated
employees be paid for sick leave, and you advise us that the
Department has not adopted any rule or policy authorizing such
payment.   See Attorney General Opinion H-126 (1973). The cur-
rent GeneralAppropriations   Act does provide in article 5,
section 7(b) that all state employees, upon separation, be
paid for one-half of their accrued sick leave. General Ap-
propriations Act, Acts 1975, 64th Leg., ch. 743, art. V, 6 7(b),
at 2850. However, this provision merely details how appro-
priated funds are to be spent, since the Appropriations Act
elsewhere states:

            The provisions set forth in this and
          all other Articles of this Act are limita-
          tions on the appropriations made in this
          Act. It is the purpose of the Legislature
          in enacting this bill only to appropriate
          funds and to restrict and limit by its
          provisions the amount and conditions under
          which the appropriations can be expended.

Id. art. V at 2815. See also Jessen Associates, Inc. v.
-lock,    531 S.W.2d 5r(Tex.   1975). Article 5, section 7(b)
does not in itself appropriate funds; nor is it general
legislation requiring the payment of sick leave to separated
employees.   See also Attorney General Opinion WW-1095 (1961).
             --
Such general legislation could not be validly included in
a general appropriations act. Tex. Const. art. 3, 5 35;
Attorney General Opinions H-351 (1974); V-1254 (1951).




                              P. 4133
Honorable Robert E. Stewart - page 2 (H-996)



     The General Appropriations Act allocates a relatively
small sum to the Department of Banking for salaries and ex-
penses necessary to administer article 54813, V.T.C.S., which
regulates the business of selling prepaid funeral benefits.
We find no other appropriation to the Department of Banking.
The Department is directed by statute to retain the fees,
penalties, and revenues it collects and to pay its expenses
from these funds. V.T.C.S. art. 342-112. The Finance
Commission of Texas is responsible for budgeting these funds,
V.T.C.S. article 342-112, and we find no provision subordi-
nating their decisions to the General Appropriations Act.
See Attorney General Opinion H-456 (1974). The appropriations
act provision on sick leave payment applies only to the funds
appropriated by that act, and not to the non-appropriated
funds held by the Department.  Employees whose salaries are
paid from the appropriation for administration of article 54813
are entitled to the benefits of article V, section 7(b) of the
appropriations act, while employees paid from other funds held
by the Department are not.

                          SUMMARY

            The provisions in the General Appropriations
            Act of 1975 that separated state employees
            be paid for one-half of their sick leave directs
            how funds appropriated in the Act be spent,
            but does not apply to the payment of em-
            ployees from non-appropriated funds of the
            Banking Department.




                                Attorney General of Texas

APPROVED:




                     irst Assistant




Opinion Committee




                               p. 4134